


EXHIBIT 10.16.10

 

ADELPHIA COMMUNICATIONS CORPORATION
PERFORMANCE RETENTION PLAN

 

 

1.                                      PURPOSE

 

The purpose of this Plan is to attract highly qualified employees, and to
encourage highly qualified employees of the Company to continue their employment
with the Company during the period of the Company’s restructuring by
establishing a plan that provides annual incentive awards based on the Company’s
performance.

 

2.                                      DEFINITIONS

 

The following terms, as used herein, shall have the following meanings:

 

(a)                                  “Approval Date” means the date of issuance
of an order by the Bankruptcy Court, upon notice and hearing, approving the
Plan, upon which the Plan shall become effective.

 

(b)                                 “Award” means an incentive award granted
pursuant to this Plan.

 

(c)                                  “Bankruptcy Code” shall mean The Bankruptcy
Reform Act of 1978, as heretofore and hereafter amended.

 

(d)                                 “Bankruptcy Court” means the United States
Bankruptcy Court for the Southern District of New York, such court having
jurisdiction over Chapter 11 cases currently pending with respect to the
Company.

 


(E)                                  “BASE SALARY” MEANS THE PARTICIPANT’S BASE
ANNUAL SALARY AS OF THE DATE AN AWARD IS GRANTED, EXCLUDING ANY OVERTIME,
BONUSES, COMMISSIONS, OTHER SPECIAL PAYMENTS OR ANY OTHER ALLOWANCE.


 


(F)                                    “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(G)                                 “COMMITTEE” MEANS THE COMPENSATION COMMITTEE
OF THE BOARD.


 


(H)                                 “COMPANY” MEANS ADELPHIA COMMUNICATIONS
CORPORATION, A CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE, OR
ANY SUCCESSOR CORPORATION.


 


(I)                                     “CONSUMMATION OF THE RESTRUCTURING”
MEANS THE EARLIEST TO OCCUR OF (A) THE DATE OF CONSUMMATION OF A PLAN OF
REORGANIZATION OF, OR INVOLVING, THE COMPANY IN ACCORDANCE WITH CHAPTER 11 OF
THE BANKRUPTCY CODE THAT HAS BEEN CONFIRMED BY AN ORDER OF THE BANKRUPTCY COURT,
OR (B) THE DATE ON WHICH A SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY IS CONSUMMATED PURSUANT TO A SALE IN ACCORDANCE WITH §363 OF THE
BANKRUPTCY CODE.


 


(J)                                     “EBITDAR” MEANS, FOR ANY PERIOD, THE
CONSOLIDATED EARNINGS OF THE COMPANY, DETERMINED BEFORE REDUCTION BY, (A)
CONSOLIDATED INTEREST EXPENSE, (B) TOTAL INCOME TAX EXPENSE, (C) TOTAL
DEPRECIATION EXPENSE, (D) TOTAL AMORTIZATION EXPENSE, AND (E) TOTAL
RESTRUCTURING-RELATED FEES AND EXPENSES, NORMALIZED FOR ACCOUNTING ADJUSTMENTS,
CHANGES IN

 

--------------------------------------------------------------------------------


 

accounting policies and asset sales, in each case determined by the Company in
accordance with GAAP applied on a consistent basis.


 


(K)                                  “EBITDAR TARGET” MEANS THE EBITDAR TARGET
AMOUNT ESTABLISHED BY THE COMPANY FOR ITS BUSINESS PLAN FOR EACH PLAN YEAR FOR
PURPOSES OF CALCULATING AWARDS GRANTED UNDER THE PLAN; PROVIDED THAT THE PLAN
ADMINISTRATOR SHALL HAVE DISCRETION TO ADJUST EBITDAR TARGETS AND ASSOCIATED
AWARDS ON AN EQUITABLE BASIS FOR EXTRAORDINARY EVENTS OR OTHER EVENTS NOT WITHIN
THE CONTROL OF PARTICIPANTS.


 


(L)                                     “PARTICIPANT” MEANS A FULL-TIME EMPLOYEE
OF THE COMPANY WHO HAS RECEIVED WRITTEN NOTICE FROM THE PLAN ADMINISTRATOR THAT
HE OR SHE HAS BEEN SELECTED FOR PARTICIPATION IN THE PLAN FOR A PARTICULAR PLAN
YEAR.


 


(M)                               “PLAN” MEANS THE ADELPHIA COMMUNICATIONS
CORPORATION PERFORMANCE RETENTION PLAN.


 


(N)                                 “PLAN ADMINISTRATOR” MEANS THE COMMITTEE,
PROVIDED THAT THE COMMITTEE MAY DELEGATE ADMINISTRATIVE RESPONSIBILITY TO
CORPORATE OFFICERS IN ITS DISCRETION.


 

3.                                      ELIGIBILITY

 

Participation shall be limited to Participants who have received written
notification from the Company that they have been selected to participate in the
Plan.  Participants shall receive a separate written notification with respect
to each Plan year the Participant is eligible to participate in the Plan, which
shall specify, among other things, the Award grant date, and such Participant’s
target Award.

 

4.                                      TARGET AWARDS

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN,
PARTICIPANTS WILL BE ELIGIBLE FOR AN ANNUAL TARGET AWARD, WHICH SHALL BE BASED
ON THE PERCENTAGE OF THE PARTICIPANT’S BASE SALARY, TITLE AND JOB
RESPONSIBILITIES.  ANNUAL TARGET AWARDS MAY RANGE FROM 25% TO 200% OF A
PARTICIPANT’S BASE SALARY, AS DETERMINED BY THE PLAN ADMINISTRATOR.

 

2

--------------------------------------------------------------------------------


 


(B)                                 THE AMOUNT OF EACH ANNUAL AWARD WILL BE
DETERMINED BASED ON THE COMPANY’S FINANCIAL PERFORMANCE AS COMPARED TO THE
EBITDAR TARGET, AND WILL EQUAL THE PRODUCT OF (I) THE PARTICIPANT’S TARGET AWARD
FOR THE RELEVANT PLAN YEAR BASED ON THE TABLE PROVIDED IN SECTION 4(A) ABOVE,
AND (II) THE PERCENTAGE OF THE EBITDAR TARGET THAT IS ACHIEVED FOR THE RELEVANT
PLAN YEAR.

 

% of
EBITDAR Target
achieved for
Plan Year

 

Total Award
(as a percentage of the
Target Award)

90%

 

0%

91%

 

10%

92%

 

25%

93%

 

40%

94%

 

55%

95%

 

70%

96%

 

80%

97%

 

85%

98%

 

90%

99%

 

95%

100%

 

100%

101%

 

105%

102%

 

110%

103%

 

115%

104%

 

120%

105%

 

130%

106%

 

145%

107%

 

160%

108%

 

175%

109%

 

190%

110%

 

200%

 

3

--------------------------------------------------------------------------------


 


(C)                                  PARTICIPANTS SHALL RECEIVE A PRO-RATA AWARD
FOR THE PLAN YEAR DURING WHICH THE PARTICIPANT COMMENCES PARTICIPATION IN THE
PLAN, BASED ON THE RATIO OF NUMBER OF FULL MONTHS THAT THE PARTICIPANT WORKED AT
THE COMPANY DURING SUCH PLAN YEAR, TO 12.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THE COMPANY’S CAPITAL EXPENDITURES FOR ANY PLAN YEAR ARE GREATER THAN OR EQUAL
TO 105%, BUT LESS THAN 110%, OF THE BUDGETED AMOUNT OF THE COMPANY’S CAPITAL
EXPENDITURES FOR SUCH PLAN YEAR, EACH PARTICIPANT’S AWARD FOR SUCH PLAN YEAR, AS
DETERMINED PURSUANT TO SECTION 4(B) HEREIN, SHALL BE REDUCED BY 33.3%.  IN THE
EVENT CAPITAL EXPENDITURES FOR ANY PLAN YEAR ARE GREATER THAN OR EQUAL TO 110%,
BUT LESS THAN 115%, OF THE BUDGETED AMOUNT OF CAPITAL EXPENDITURES FOR SUCH PLAN
YEAR, EACH PARTICIPANT’S AWARD, AS DETERMINED PURSUANT TO SECTION 4 (B) HEREIN,
SHALL BE REDUCED BY 66.6%.  IN THE EVENT CAPITAL EXPENDITURES FOR ANY PLAN YEAR
ARE GREATER THAN OR EQUAL TO 115% OF THE BUDGETED AMOUNT OF CAPITAL EXPENDITURES
FOR SUCH PLAN YEAR, NO AWARD SHALL BE PAYABLE TO ANY PARTICIPANT FOR SUCH PLAN
YEAR, REGARDLESS OF THE AWARD AMOUNT DETERMINED PURSUANT TO SECTION 4(B)
HEREIN.  DETERMINATIONS REGARDING THE LEVEL OF CAPITAL EXPENDITURES IN RELATION
TO BUDGET FOR ANY PLAN YEAR SHALL BE MADE BY THE PLAN ADMINISTRATOR.


 

5.                                      AWARD VESTING

 

Subject to the provisions of Section 6 herein, (a) the Award granted to a
Participant for the Plan year during which the Participant first commences
participation in the Plan will vest in 36 equal monthly installments (2.777% per
month) as of the last day of each month commencing with the twelfth month
following the month in which the Participant begins participation in the Plan,
and (b) any subsequent Awards will vest in 36 equal monthly installments (2.777%
per month) commencing as of January 31 of the year immediately following the
Plan year with respect to which the Award was granted.

 

6.                                      TREATMENT OF AWARDS UPON CONSUMMATION

 


(A)                                  SUBJECT TO SECTION 6(B) HEREIN, UPON THE
CONSUMMATION OF THE RESTRUCTURING, (I) THE PORTION OF EACH AWARD THAT IS VESTED
SHALL BE PAID IN CASH, IN A LUMP SUM, ON THE DATE OF SUCH CONSUMMATION OF THE
RESTRUCTURING, PROVIDED THAT IF LESS THAN 25% OF AN AWARD IS VESTED AS OF SUCH
DATE, AN AMOUNT EQUAL TO 25% OF SUCH AWARD SHALL VEST AND BE PAID IN CASH ON
SUCH DATE, AND (II) THE AGGREGATE UNVESTED PORTION OF ALL AWARDS GRANTED TO A
PARTICIPANT SHALL BE PAYABLE IN THE FORM OF RESTRICTED STOCK OF THE REORGANIZED
COMPANY WITH AN AGGREGATE VALUE EQUIVALENT TO SUCH AGGREGATE UNVESTED PORTION. 
THE NUMBER OF SHARES OF RESTRICTED STOCK SO GRANTED SHALL BE DETERMINED BY THE
COMMITTEE, WITH THE ASSISTANCE OF A NATIONALLY RECOGNIZED INDEPENDENT
COMPENSATION CONSULTANT, AND SHALL VEST IN TWO EQUAL ANNUAL INSTALLMENTS AS
FOLLOWS:  50% ON EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE CONSUMMATION
OF THE RESTRUCTURING.  THE RESTRICTED STOCK SHALL HAVE SUCH OTHER TERMS AND
CONDITIONS AS ARE DETERMINED BY THE COMMITTEE, WHICH SHALL NOT BE INCONSISTENT
WITH THIS SECTION 6(A) AND SECTION 7.


 


(B)                                 IF THE CONSUMMATION OF THE RESTRUCTURING
DOES NOT OCCUR ON OR BEFORE THE SECOND ANNIVERSARY OF THE DATE ON WHICH THE
PARTICIPANT’S AWARD IS GRANTED, SUBJECT TO SECTION 7 HEREIN, 50% OF THE PORTION
OF SUCH AWARD WHICH IS VESTED ON SUCH DATE SHALL BE PAID IN CASH, IN A LUMP SUM,
ON THE SECOND ANNIVERSARY OF THE DATE THE AWARD IS GRANTED, AND THE REMAINING
PORTION OF THE AWARD WHICH IS VESTED ON THE CONSUMMATION OF THE RESTRUCTURING
WILL BE PAID IN CASH, IN

 

4

--------------------------------------------------------------------------------


 

a lump sum, on the date of such consummation.  The aggregate value of all
unvested Awards granted to a Participant shall be converted to shares of
restricted stock, in the same manner described, and with same terms set forth,
in Section 6(a) herein.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IN THE EVENT
THE CONSUMMATION OF THE RESTRUCTURING OCCURS AS PROVIDED IN SECTION 2(I)(B), THE
COMPENSATION COMMITTEE MAY PROVIDE, IN ITS DISCRETION, THAT ALL AWARDS (BOTH
VESTED AND UNVESTED) SHALL BE PAID (WITHOUT DUPLICATION) IN CASH, IN A LUMP SUM,
ON THE DATE SUCH CONSUMMATION OCCURS.


 

7.                                      TERMINATION OF EMPLOYMENT

 


(A)                                  IN THE EVENT A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY TERMINATES FOR ANY REASON OTHER THAN TERMINATION BY THE COMPANY
FOR CAUSE PRIOR TO THE DATE ON WHICH AN AWARD IS SCHEDULED TO BE PAID AS
PROVIDED IN SECTION 6 HEREIN, SUCH PARTICIPANT (OR HIS/HER BENEFICIARY IN THE
EVENT OF DEATH) SHALL BE ENTITLED TO PAYMENT OF THE VESTED PORTION OF HIS/HER
AWARD AS DETERMINED BY THE PLAN ADMINISTRATOR IN ACCORDANCE WITH THE PROVISIONS
OF SECTIONS 5 AND 6 HEREIN.  SUCH PRO-RATA AWARD SHALL BE PAID TO THE
PARTICIPANT AT THE SAME TIME AND IN THE SAME FORM AS AWARDS FOR SUCH PLAN YEAR
ARE PAID TO OTHER PARTICIPANTS IN THE PLAN.


 


(B)                                 IN THE EVENT ANY PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR CAUSE, ALL AWARDS GRANTED TO SUCH PARTICIPANT
(VESTED OR UNVESTED) SHALL BE FORFEITED, AND SUCH PARTICIPANT SHALL BE
INELIGIBLE TO RECEIVE ANY PAYMENT OR SETTLEMENT OF AN AWARD UNDER THIS PLAN.


 


(C)                                  WITH RESPECT TO ANY PARTICIPANT WHO HAS
ENTERED INTO AN EMPLOYMENT AGREEMENT WITH THE COMPANY, “CAUSE” SHALL HAVE THE
MEANING ASCRIBED THERETO IN SUCH EMPLOYMENT AGREEMENT.  WITH RESPECT TO ANY
OTHER PARTICIPANT, THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE SUCH
PARTICIPANT’S EMPLOYMENT IF SUCH PARTICIPANT HAS: (I) REFUSED OR REPEATEDLY
FAILED TO PERFORM THE DUTIES ASSIGNED TO HIM/HER; (II) ENGAGED IN A WILLFUL OR
INTENTIONAL ACT THAT HAS THE EFFECT OF INJURING THE REPUTATION OR BUSINESS OF
THE COMPANY IN ANY MATERIAL RESPECT; (III) CONTINUALLY OR REPEATEDLY BEEN ABSENT
FROM THE COMPANY, UNLESS DUE TO SERIOUS ILLNESS OR DISABILITY; (IV) COMMITTED AN
ACT OF GROSS MISCONDUCT, FRAUD, EMBEZZLEMENT OR THEFT AGAINST THE COMPANY; OR
(V) VIOLATED A MATERIAL COMPANY POLICY.


 

8.                                      GENERAL PROVISIONS

 


(A)                                  PAYMENTS UNDER THIS PLAN SHALL NOT
CONSTITUTE WAGES AND SHALL BE PAID BY THE COMPANY FROM THE GENERAL ASSETS OF THE
COMPANY, AS APPLICABLE; PROVIDED THAT NO DIRECTOR, OFFICER, AGENT OR EMPLOYEE OF
THE COMPANY SHALL BE PERSONALLY LIABLE IN THE EVENT THE COMPANY IS UNABLE TO
MAKE ANY PAYMENTS UNDER THIS PLAN DUE TO A LACK OF, OR INABILITY TO ACCESS,
FUNDING OR FINANCING, LEGAL PROHIBITION (INCLUDING STATUTORY OR JUDICIAL
LIMITATIONS) OR FAILURE TO OBTAIN ANY REQUIRED CONSENT.  NOTWITHSTANDING
ANYTHING IN THIS PLAN TO THE CONTRARY, ANY PAYMENTS TO BE MADE HEREUNDER SHALL
ONLY BE MADE AS AND TO THE EXTENT THE COMPANY HAS ADEQUATE FUNDING THEREFOR.


 


(B)                                 PAYMENTS UNDER THIS PLAN ARE SUBJECT TO
FEDERAL, STATE AND LOCAL INCOME TAX WITHHOLDING AND ALL OTHER APPLICABLE
FEDERAL, STATE AND LOCAL TAXES.  THE COMPANY SHALL WITHHOLD, OR CAUSE TO BE
WITHHELD, FROM ANY PAYMENTS MADE HEREUNDER ALL APPLICABLE FEDERAL, STATE AND

 

5

--------------------------------------------------------------------------------


 

local withholding taxes and may require the employee to file any certificate or
other form in connection therewith.


 


(C)                                  NOTHING CONTAINED HEREIN SHALL GIVE ANY
EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOYMENT OF THE COMPANY OR ANY
SUCCESSOR, OR AFFECT THE COMPANY’S RIGHT TO DISMISS ANY EMPLOYEE AT WILL.


 


(D)                                 THIS PLAN IS NOT A TERM OR CONDITION OF ANY
INDIVIDUAL’S EMPLOYMENT AND NO EMPLOYEE SHALL HAVE ANY LEGAL RIGHT TO PAYMENTS
HEREUNDER EXCEPT TO THE EXTENT ALL CONDITIONS RELATING TO THE RECEIPT OF SUCH
PAYMENTS HAVE BEEN SATISFIED IN ACCORDANCE WITH THE TERMS OF THIS PLAN AS SET
FORTH HEREIN.


 


(E)                                  NOTHING CONTAINED HEREIN SHALL GIVE AN
EMPLOYEE ANY RIGHT TO ANY EMPLOYEE BENEFIT UPON TERMINATION OF EMPLOYMENT WITH
THE COMPANY, EXCEPT AS REQUIRED BY LAW OR PROVIDED BY THE TERMS OF ANOTHER
EMPLOYEE BENEFIT PLAN DOCUMENT RELATING TO THE TREATMENT OF FORMER EMPLOYEES
GENERALLY.


 


(F)                                    NO PERSON HAVING A BENEFIT UNDER THIS
PLAN MAY ASSIGN, TRANSFER OR IN ANY OTHER WAY ALIENATE THE BENEFIT, NOR SHALL
ANY BENEFIT UNDER THIS PLAN BE SUBJECT TO GARNISHMENT, ATTACHMENT, EXECUTION OR
LEVY OF ANY KIND.


 

9.                                      ADMINISTRATION

 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE PLAN
ADMINISTRATOR.  SUBJECT TO THE EXPRESS PROVISIONS OF THIS PLAN, THE PLAN
ADMINISTRATOR SHALL HAVE SOLE AUTHORITY TO INTERPRET THE PLAN (INCLUDING ANY
VAGUE OR AMBIGUOUS PROVISIONS) AND TO MAKE ALL OTHER DETERMINATIONS DEEMED
NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.  ALL DETERMINATIONS
AND INTERPRETATIONS OF THE PLAN ADMINISTRATOR SHALL BE FINAL, BINDING AND
CONCLUSIVE AS TO ALL PERSONS.  THE PLAN ADMINISTRATOR MAY DESIGNATE THE
PARTICIPANTS ELIGIBLE TO PARTICIPATE IN THE PLAN UPON, AND FOLLOWING, THE
APPROVAL DATE.


 


(B)                                 NONE OF THE PLAN ADMINISTRATOR, THE
COMMITTEE NOR ANY EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY SHALL BE
PERSONALLY LIABLE BY REASON OF ANY ACTION TAKEN WITH RESPECT TO THE PLAN FOR ANY
MISTAKE OF JUDGMENT MADE IN GOOD FAITH, AND THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY, INCLUDING THE PLAN
ADMINISTRATOR, TO WHOM ANY DUTY OR POWER RELATING TO THE ADMINISTRATION OR
INTERPRETATION OF THE PLAN MAY BE ALLOCATED OR DELEGATED, AGAINST ANY REASONABLE
COST OR EXPENSE (INCLUDING COUNSEL FEES) OR LIABILITY (INCLUDING ANY SUM PAID IN
SETTLEMENT OF A CLAIM WITH THE APPROVAL OF THE BOARD) ARISING OUT OF ANY ACT OR
OMISSION TO ACT IN CONNECTION WITH THE PLAN UNLESS ARISING OUT OF SUCH PERSON’S
OWN FRAUD, BAD FAITH OR GROSS NEGLIGENCE.


 

10.                               APPLICABLE LAW

 

This Plan and all action taken under it shall be governed as to validity,
construction, interpretation and administration by the laws of the State of
Delaware without giving effect to the choice of law principles thereof.

 

6

--------------------------------------------------------------------------------


 

11.                               AMENDMENT OR TERMINATION

 

The Board may amend, suspend or terminate the Plan or any portion thereof at any
time; provided, however, that unless the written consent of a Participant is
obtained, no such amendment or termination shall adversely affect any existing
rights of such Participant.

 

7

--------------------------------------------------------------------------------
